In an action to recover damages for injuries to person and property, and for medical expenses and loss of services, the appeal is from a judgment dismissing the complaint, on the merits, at the close of plaintiffs’ ease. Appellant Bernadette M. Hansen was injured while a passenger in a motor vehicle owned and operated by her husband, appellant Alfred Hansen. Respondent R. H. Bailey Homes, Inc., was the owner of land and the builder of a large number of one-family houses thereon. Appellant Alfred Hansen was the roofing contractor. Respondent B. &. G. Construction Corp. had excavated about twenty-five holes for cesspools. On April 28, 1950, after work had ceased for the day, but while it was still daylight, appellant Alfred Hansen drove his car on the property, between two of the several houses under construction, to pick up some of his tools. The car dropped into one of the holes at the rear of one of the houses. Said appellant had knowledge of the existence of holes but not of the particular one into which his car fell. Judgment affirmed, with costs. No opinion. Beldoek, Murphy and Ughetta, JJ., concur; Nolan, P. J., and Kleinfeld, J., dissent and vote to reverse the judgment and to grant a new trial on the ground that appellants established a prima facie case.